United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1197
                                   ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska
Onorio Noriega-Sanchez, also        *
known as Victor Noriega, also       *    [UNPUBLISHED]
know as Martin Rocha, also known    *
as Jose Lamberto Noriega-Leon,      *
                                    *
           Appellant.               *
                               ___________

                         Submitted: December 6, 2002

                              Filed: December 23, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

      Onorio Noriega-Sanchez appeals from the final judgment entered in the District
Court1 for the District of Nebraska after he pleaded guilty to conspiring to possess
with intent to distribute 500 grams or more of a mixture containing


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
methamphetamine, in violation of 21 U.S.C. §§ 841, 846. The district court
sentenced Noriega-Sanchez to 120 months imprisonment, the statutory minimum, and
5 years supervised release. His counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), raising for reversal that Noriega-
Sanchez’s sentence is too severe. For the reasons discussed below, we affirm.

       Initially, we note that Noriega-Sanchez stipulated to a drug quantity that
triggered the imposition of the statutory minimum sentence. See United States v.
Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who explicitly and voluntarily
exposes himself to specific sentence may not challenge that punishment on appeal).
In any event, Noriega-Sanchez’s severity argument fails, because mandatory
minimum penalties for drug offenses do not violate the Eighth Amendment. See
United States v. Johnson, 988 F.2d 859 (8th Cir. 1993) (per curiam).

      Having found no nonfrivolous issues following our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we grant counsel’s
motion to withdraw. We further deny Noriega-Sanchez’s motion for appointment of
new counsel.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-